UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 3, 2017 SS&C TECHNOLOGIES HOLDINGS, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 001-34675 71-0987913 (State or Other Jurisdiction of Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 80 Lamberton Road, Windsor, CT (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (860) 298-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 3, 2017, William A. Etherington provided notice of his intent to retire as a director of SS&C Technologies Holdings, Inc. (the “Company”) effective immediately following the conclusion of the meeting of the board of directors on May 17, 2017. Mr. Etherington is resigning for personal reasons and not due to any disagreement with the Company.The Company intends to seek a replacement for Mr. Etherington. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SS&C TECHNOLOGIES HOLDINGS, INC. Date: April 3, 2017 By: /s/ Paul G. Igoe Paul G. Igoe Senior Vice President and General Counsel
